Filed 10/16/15 P. v. James CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F069656
         Plaintiff and Respondent,
                                                                             (Super. Ct. No. DF011151A)
                   v.

JUAN JAIMES,                                                                             OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. Colette M.
Humphrey, Judge.
         John L. Staley, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Michael P. Farrell, Assistant Attorney
General, Stephen G. Herndon and Harry Joseph Colombo, Deputy Attorneys General, for
Plaintiff and Respondent.
                                                        -ooOoo-



*        Before Detjen, Acting P.J., Peña, J. and Smith, J.
       Defendant Juan Jaimes was convicted by no contest plea of possession of heroin
by a state prison inmate (Pen. Code, § 4573.6).1 The trial court sentenced him to two
years in prison and ordered him to pay a $240 restitution fine (§ 1202.4, subd. (b)) and a
suspended $240 parole revocation fine (§ 1202.45). Both the minute order and the
abstract of judgment, however, state the two fines as $280.
       The parties agree that the minute order and the abstract of judgment fail to
properly reflect the $240 fines orally pronounced by the trial court at resentencing. We
shall order the documents amended. (See People v. Zackery (2007) 147 Cal. App. 4th 380,
385 [“Where there is a discrepancy between the oral pronouncement of judgment and the
minute order or the abstract of judgment, the oral pronouncement controls.”]; People v.
Mitchell (2001) 26 Cal. 4th 181, 185-186; People v. Mesa (1975) 14 Cal. 3d 466, 471.)
                                     DISPOSITION
       The trial court is directed to amend the minute order and the abstract of judgment
to reflect the $240 (not $280) restitution and parole revocation fines imposed by the trial
court pursuant to sections 1202.4, subdivision (b) and 1202.45. The court is directed to
forward copies of the amended documents to the appropriate entities. As so modified, the
judgment is affirmed.




1      All statutory references are to the Penal Code unless otherwise noted.


                                             2.